Opinion issued February 28, 2013




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00045-CV
                           ———————————
                       VIOLETA SALAZAR, Appellant
                                        V.
                         JESSE LEE BURG, Appellee



                    On Appeal from the 25th District Court
                          Colorado County, Texas
                        Trial Court Cause No. 23309


                         MEMORANDUM OPINION

      Appellant, Violeta Salazar, has neither paid the required filing fee for this

appeal nor established indigence for purposes of appellate costs. See TEX. R. APP.

P. 5 (“A party who is not excused by statute or these rules from paying costs must

pay—at the time an item is presented for filing—whatever fees are required by
statute or Supreme Court order.”), 20.1 (listing requirements for establishing

indigence); see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp. 2011), §

51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011) (listing fees in court of

appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and

the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app.

A § B(1) (listing fees in court of appeals). On January 16, 2013, appellant was

notified that this appeal was subject to dismissal if the filing fee was not paid by

January 28, 2013. After being notified that this appeal was subject to dismissal,

appellant did not adequately respond. See TEX. R. APP. P. 5 (allowing enforcement

of rule); 42.3(c) (allowing involuntary dismissal of case).

      We dismiss the appeal for failure to pay the filing fee. We dismiss any

pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Sharp, and Huddle.




                                          2